Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US 2004/0215225).
Regarding claim 1, Nakayama discloses a cap (para. 14) configured to disinfect a surface, the cap comprising: a power source that provides electric power (Fig. 4A, battery 7); an electromagnetic radiation source that uses the electric power received from the power source to emit photons for disinfection (Fig. 4A, radiation source 26); and a switch that is configured to be operated by user action (Fig. 4A, external terminal 7A) ; wherein upon activation of the switch, the electric power from the power source is applied to the electromagnetic radiation source to radiate photons onto the surface (para. 59). A switch is defined as a device for making and breaking the connection in an electrical circuit, so since the electrical circuit can be made and broken by the movable external terminal, it is considered to be a switch.
Regarding claim 2, Nakayama discloses a cap, wherein the power source comprises a battery (Fig. 4A, battery 7).
Regarding claim 3, Nakayama discloses a cap, wherein the surface comprises a surface of a medical device having the cap (para. 62).
Regarding claim 4, Nakayama discloses a cap, wherein the power source is disposed along a sidewall of the cap (Fig. 4A, battery 7 and external terminal 7A).
Regarding claim 5, Nakayama discloses a cap, wherein the electromagnetic radiation comprises one or more light emitting diodes (LEDs) (para. 7).
Regarding claim 6, Nakayama discloses a cap, wherein the electromagnetic radiation source emits light in a bandwidth to disinfect the surface (para. 59).
Regarding claim 7, Nakayama discloses a cap, wherein the switch comprises a spring-loaded switch (para. 60) or a button switch (para. 42) or a sensor.
Regarding claim 11, Nakayama discloses a cap, wherein the cap is replaceable (para. 14). The cap is described as fully removable, therefore it is also replaceable with any other identical cap.

Claims 14-17, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasooly (US 2013/0303996). 
Regarding claim 14, Rasooly discloses a cap configured to disinfect a surface (para. 4), the cap comprising: a power source that provides power (Fig. 4, power source 162) to a microcontroller (Fig. 4, controller 180), the microcontroller sensing and controlling the operation of the cap (para. 28); an electromagnetic radiation source that radiates photons on the surface (Fig. 4, light sources 130 and 140) for disinfection under control of the microcontroller (para. 28); and a switch that causes the microcontroller to activate and deactivate the electromagnetic radiation source (para. 27). Although the apparatus of Rasooly is not explicitly a cap, it is a small device that attaches to a medical device in order to sterilize it before contact with a human body, so it is considered to be equivalent. 
Regarding claim 15, Rasooly discloses a cap, wherein the switch comprises a Hall effect sensor (para. 27).
Regarding claim 16, Rasooly discloses a cap, further comprising an indicator that indicates whether the electromagnetic radiation source is activated (para. 24), whether a disinfection process is complete, and a remaining life of the power source.
Regarding claim 17, Rasooly discloses a cap, further comprising a timer that controls at least one of a time delay and a duration of the radiation (para. 22).
Regarding claim 27, Rasooly discloses a cap, wherein the surface comprises a surface of a medical device having the cap (para. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (cited above) in view of Haber (US 5,281,198).
Regarding claim 8, Nakayama discloses all of the claim limitations as set forth above. However, it does not disclose a medication delivery assembly and a universal fitting.
Haber teaches a medication pen needle assembly, comprising: a cap, a medication delivery pen (Fig. 3); and a universal fitting disposed between the cap and the medication delivery pen (Fig. 1, internal threads on nose cap 20) to secure the cap onto the medication delivery pen (Col. 3, Lines 25-26).
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the fitting of the cap taught by Haber to connect the pen to the cap disclosed by Nakayama. The person of ordinary skill in the art would do this to ensure that the cap would not come off if the pen were moved.
Regarding claim 10, Nakayama discloses all of the claim limitations as set forth above, including: the electric power from the power source (Fig. 4A, battery 7) is applied to the electromagnetic radiation source to radiate photons on a needle of the pen needle (Fig. 4A, radiation source 26). However, it does not disclose a medication delivery pen. 
Haber teaches a medication pen needle assembly, comprising: a cap; a medication delivery pen (Fig. 3); and a pen needle attached to the medication delivery pen (Col. 1 Line 64 – Col 2. Line 5).
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the medication delivery pen taught by Haber with the cap disclosed by Nakayama. The person of ordinary skill in the art would do this to provide an easy and simple way for patients to give themselves the correct dose from a sterile needle, as taught by Haber.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (cited above) in view of Haber (cited above) and Vazquez (US 3,556,212).
Nakayama and Haber disclose all of the claim limitations as set forth above. However, they do not disclose the types of universal fittings.
Vazquez teaches a universal fitting including a ring (Col. 5, Lines 71-74). 
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the fitting on the cap, as taught by Vazquez, to secure the cap to the pen needle of Nakayama and Haber. The person of ordinary skill in the art would do this to ensure a tight seal around the cap, as taught by Vazquez.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (cited above) in view of Levenson (US 2010/0324505).
Regarding claim 12, Nakayama discloses all of the claim limitations as set forth above. However, it does not disclose that the power source is replaceable Levenson teaches a device, wherein the power source is replaceable (para. 82). 
Regarding claim 13, Nakayama discloses all of the claim limitations as set forth above. However, it does not disclose that the power source is rechargeable. Levenson teaches a device, wherein the power source is rechargeable (para. 82). 
It would be obvious to a person of ordinary skill in the art before the effective filing date to use replaceable or rechargeable battery, as taught by Levenson, to power the radiation source in the cap of Nakayama. The person of ordinary skill in the art would do this to allow the user to replace or recharge an empty battery while the rest of the device is still usable, as taught by Levenson. Additionally, it would be obvious to charge a rechargeable battery by any means of receiving electric power, including solar energy, motion or wired electric energy.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maass (US 3,568,769) discloses a cap with a ribbed fitting.
Dent (US 4,106,659) discloses a cap with a pleated and scaled fitting.
Barth (US 2013/0341334) discloses a cap with a spring-loaded button.
Jones (US 3,951,774) discloses a cap with a pronged fitting.
Peterson (US 7,090,769) discloses a cap with a telescoping pole fitting.
Braun, JR. (US 2003/0127506) discloses a micro-switch.
Deixler (US 2010/0201274) discloses a proximity sensor.
Ferrao De Pavia Martins (US 2010/0041161) discloses a photosensor.
Holowick (US 2002/0039068) discloses an optical sensor.
Monney (US 2006/0001657) discloses a force sensor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRISCILLA BROWNING whose telephone number is (571)272-2686. The examiner can normally be reached Monday-Friday 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799